Grant, J.
{after stating the facts). 1. In the absence of statutory requirement a plurality of the’ votes cast or the majority of a quorum is sufficient, and no declaration of the election by the chairman is essential. Conrad v. Stone, 78 Mich. 635. Does the appointment of a school examiner, under Act No. 43, Pub. Acts 1901, come within the exception to section 2476, 1 Comp. Laws, or is it the transaction of the ordinary business of the board ? Act No. 43, Pub. Acts 1901, makes it a regular and ordinary duty of the board of supervisors to appoint these commissioners. We think it does not come within the exception.
*3492. Was the respondent entitled to contradict the record by showing that supervisors were present who did not vote ? It was said in State, ex rel. Duane, v. Fagan, 42 Conn. 32, that the number of ballots cast would be taken to indicate the number of lawful voters present. It is not the duty of the clerk to ascertain whether the supervisors not responding to their names, or to a standing vote, or to a vote by hand raising, or to a viva voce vote, or a ballot, are present in the room. The presumption is that they are absent, and that if present they would perform their duty in voting. The validity of measures adopted and the appointment of persons to office cannot be permitted to rest in parol. Any one desiring to raise the question whether those not voting are present should have it appear upon the record. The same principle which applies to the journals of legislative proceedings (Sackrider v. Board of Sup’rs of Saginaw Co., 79 Mich. 59; Attorney General v. Rice, 64 Mich. 385) applies also to the proceedings of the boards of supervisors. There are cases where facts omitted from the record, which it was the duty of the clerk to record, may be supplied by parol. Township of Taymouth v. Koehler, 35 Mich. 22; School Dist. No. 2 of Buckeye Township v. Clark, 90 Mich. 435. This, however, does not come within those cases.
It follows that the judgment must be affirmed.
McAlvay, Ostrander, Hooker, and Moore, JJ., concurred.